                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
RODNEY C. MOORE,

                         Plaintiff,
      v.                                           Case No. 17-cv-122-pp

DAN CROMWELL, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER GRANTING IN PART PLAINTIFF’S MOTION TO SUBSTITUTE REAL
     NAMES OF JOHN DOE DEFENDANTS (DKT. NOS. 60, 64, 65) AND
  DENYING PLAINTIFF’S MOTION FOR DEPOSITIONS (DKT. NOS. 60, 63)
______________________________________________________________________________

      On August 20, 2018, the plaintiff, who is representing himself, filed a

motion which he called, “Supplement Motion to Plaintiff’s First Request to

Production of Documents filed 7-31-18 Pursuant to Rule 34, refiled.” Dkt. No.

60. In the first part of the motion, the plaintiff appears to ask for documents. It

is not clear to the court whether he is directing those requests to the court or

to the defendants. If he is directing his requests to the court, the court cannot

help him. If he is directing his requests to the defendants, he should not have

filed them with the court—he should have sent the requests directly to the

lawyer for the defendants.

      The Federal Rules of Civil Procedure lay out the discovery process, which

generally takes place between the parties without the court’s involvement. Fed.

R. Civ. P. 33 allows a party to ask the other party to answer up to twenty-five

interrogatories (i.e., written questions), and Fed. R. Civ. Pro. 34 allows a party



                                         1
to ask the other side to produce documents that the party believes are relevant

to the alleged events.

      As the court explained in its August 14, 2018, scheduling order (dkt. no.

57), Fed. R. Civ. P. 5(d)(1) requires parties to serve their discovery requests and

responses (such as interrogatories, requests for documents or tangible things,

and requests for admission) directly on the opposing party by mailing them to

the opposing party’s lawyer. Rule 5(d)(1) states that parties are not to file

discovery requests or responses with the court unless a party wishes to use

them to support a motion or other pleading or unless the court orders a party

to file them. See also Notice Regarding Discovery, dkt. no. 53. In the future, the

plaintiff should mail his discovery requests and responses to the defendant’s

lawyer (Shannon Conlin, Wisconsin Department of Justice, Office of the

Attorney General, 17 West Main St., PO Box 7857, Madison, WI 53707-7857).

      The next part of the plaintiff’s motion requests “[d]epositions to be set up

for the Defendant’s [sic] and for [the plaintiff’s] witnesses.” Dkt. No. 60 at 2.

The plaintiff explains that his institution’s rules prevent his witnesses from

signing affidavits, and one of his witnesses is on vacation while the other works

in another area of the institution. Id. The plaintiff also explains that his “John

Doe’s [sic] can be used as witnesses also or as defendant’s [sic] during the

deposition.” Id.

      The court will not order or arrange depositions for the plaintiff. Even

though the court has allowed the plaintiff to proceed without prepaying the

filing fee, it is not required to help the plaintiff with the cost of litigating his


                                            2
case. The rules allow a plaintiff to depose individuals, but only if he is able to

comply with the requirements of Fed. R. Civ. P. 30. That rule requires that a

deposition be conducted before an officer that is appointed or designated under

Fed. R. Civ. P. 28 (generally, a person who is authorized under federal law to

administer oaths, such as a court reporter). It also requires that the party who

notices or arranges a deposition “bear[] the recording costs.” Fed. R. Civ. P.

30(b)(3)(A). If the plaintiff is unable to satisfy those requirements, he cannot

schedule depositions. Instead, he must get the information he wants by using

other discovery tools, such as interrogatories and document requests.

      In the third part of the plaintiff’s motion, he seeks to identify the real

names of the John Doe defendants. Dkt. No. 60 at 3. The plaintiff provides the

names of ten individuals, along with a brief description of what the person

allegedly did or did not do. In its screening order, the court allowed the plaintiff

to proceed against “John Doe officers based on his allegations that they

deliberately exposed him to bright emergency lights for long periods of time

each day, despite his complaints of headaches and nausea, and despite

alternative ceiling lights being available.” Dkt. No. 41. The court did not allow

the plaintiff to proceed against the John Does on any other basis. The court

will allow the plaintiff to substitute only those individuals whose alleged

actions fit that description.

      The court will allow the plaintiff to substitute Lt. Rezloft, Cpt. Cushions,

Captain Baumann, Sgt. Schierland and Sgt. Cole for the John Does placeholder

based on his allegations that he asked them to turn off the lights but they


                                         3
refused. Dkt. No. 60 at 3-6. The court will not allow him to substitute CO

Jensen (who the plaintiff alleges wrote him a conduct report for blocking the

light from his eyes), Howard Ray (who the plaintiff alleges inspected the

institution in April 2018), Sgt. Rozmarynoski (who the court already dismissed

as a defendant and who the plaintiff alleges wrote him a conduct report),

Warden Eckstein (who the plaintiff alleges directed him to contact the Security

Director to address his complaints), or John Kind (who the plaintiff alleges

“failed to do his job” and “continues to support security”) because the court has

not allowed the plaintiff to proceed on claims based on those allegations.

      Finally, the court notes that the plaintiff has filed multiple documents

asking for the same thing, or asking the court to rule on previous requests. The

court understands that the plaintiff wants his case to move forward quickly,

and that it is frustrating when he asks the court for something and does not

get a response right away. But the court has hundreds of cases, and every day

it receives many motions from many people, asking for things. It takes the

court some time to respond to all those requests. The court asks the plaintiff to

be patient, and to ask one time for whatever he wants. The court will try to

respond to him as soon as it can.

      The court DENIES the plaintiff’s motions for discovery and for

depositions. Dkt. Nos. 60, 63.

      The court GRANTS in part the plaintiff’s motion to substitute the

defendants’ real names for the John Does placeholder. Dkt. No. 60, 64, 65.




                                        4
      The court directs the clerk of court to substitute Lt. Rezloft, Cpt.

Cushions, Captain Baumann, Sgt. Schierland and Sgt. Cole for the John Does

placeholder.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, copies of the plaintiff’s amended complaint (dkt. no.

27), the court’s screening order (dkt. no. 41), and this order will be elctronically

transmitted to the Wisconsin Department of Justice for service on defendants

Rezloft, Cushions, Baumann, Schierland and Cole.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court ORDERS defendants Rezloft, Cushions,

Baumann, Schierland and Cole to file a responsive pleading to the complaint

within sixty days of receiving electronic notice of this order.

      Dated in Milwaukee, Wisconsin, this 4th day of December, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         5
